Citation Nr: 1412357	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  06-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Promulgation of Board of Veterans' Appeals' October 2013 grant of service connection for sleep apnea.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to August 30, 2012.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 until his retirement in May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2006 and May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The May 2006 rating decision denied entitlement to TDIU; the May 2008 rating decision denied service connection for sleep apnea.

In March 2011, the Board remanded the issue of service connection for sleep apnea, and entitlement to TDIU, for further development.  

In a rating decision dated in March 2013, the Appeals Management Center (AMC) granted service connection for left lower extremity radiculopathy, rated as 40 percent disabling; right upper extremity radiculopathy rated as 40 percent disabling; and left upper extremity radiculopathy, rated as 30 percent disabling; and increased the rating for the Veteran's service-connected lumbar strain myositis disability from 20 percent to 40 percent; the rating for his service-connected right shoulder impingement syndrome from 20 percent to 40 percent; and the rating for his service-connected cervical spine disability from 20 percent to 30 percent.  Each of these rating actions was effective August 30, 2012.  In so doing, the combined disability rating for compensation increased to 100 percent effective August 30, 2012; so the issue of entitlement to TDIU effective from August 30, 2012 is moot.  

In October 2013 the Board granted service connection for sleep apnea effective June 1, 2005, and remanded the issue of entitlement to TDIU prior to August 30, 2012, for further development, including an opinion as to whether the combined effect of the Veteran's service-connected disabilities was of sufficient severity, prior to August 30, 2012, to cause unemployability.  

In a rating decision dated in October 2013, the AMC effectuated the Board's grant of service connection for sleep apnea with an effective date of February 7, 2008; contrary to the Board's Order.  38 C.F.R. § 20.1100.  In November 2013, opinions regarding TDIU prior to August 30, 2012 were obtained, but this evidence is inadequate.  Remand of these matters for compliance with the Board's 2013 directives is needed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2005 the Veteran separated from active duty service, and in June 2005 he filed a claim for service connection.  In correspondence dated in July 2005 the Veteran wrote that he had forgotten to include, among the listed disorders in his June 2005 claim for service connection, that he snored; so badly that he choked.  

By this writing the Board, in its October 2013 decision, found that the Veteran had successfully amended his June 2005 claim to include service connection for sleep apnea.  The Board then granted service connection for sleep apnea effective June 1, 2005; the first day after the Veteran's separation from active duty service.  See 38 C.F.R. § 3.400(b)(2) (providing that the effective date of a grant of service connection shall be the date following separation from active service . . . if the claim is received within 1 year after separation from service).  In a rating decision dated in October 2013 the AMC effectuated the Board's grant of service connection for sleep apnea with an effective date of February 7, 2008.  

In accordance with the Board's October 2013 Order, the AMC must effectuate the grant of service connection for sleep apnea effective June 1, 2005.  See 38 C.F.R. § 20.1100 (regarding finality of Board decisions).

In October 2013 the Board remanded the issue of entitlement to TDIU prior to August 30, 2012, for further development, including an opinion as to whether the combined effect of the Veteran's service-connected disabilities was of sufficient severity, prior to August 30, 2012, to to cause unemployability.  

In November 2013 a VA examiner stated that, with regard to the combination of the Veteran's service-connected headaches, hemorrhoids, GERD, sleep apnea, and erectile dysfunction, "the Veteran was able to obtain, perform and secure a light, sedentary and/or semi-sedentary duty work, in order to obtain and secure a substantially gainful occupation."  In so doing the examiner noted that the Veteran's sleep apnea had been productive of daytime hypersomnolence, snoring, and sleep disruption prior to treatment with CPAP, and concluded that the Veteran's sleep apnea had "no effects on work" since CPAP intervention; however, he did not opine as to the impact on unemployability of the Veteran's pre-CPAP symptoms.  

In a separate opinion the examiner stated that the Veteran's "service connected musculoskeletal conditions did not preclude him from obtaining a substantial income in a sedentary type of job (such as clerk);" and in another, separate, opinion the examiner stated that the Veteran's "service connected neuropsychiatric condition did not preclude him from substantial income." 

An opinion regarding the combined effect of all of the Veteran's service-connected disabilities, in toto, on his employability was not issued.  

Remand for consideration of the symptomatology associated with the Veteran's service-connected sleep apnea prior to CPAP intervention, and for an opinion regarding the combined effect on employability of all service-connected disabilities prior to August 30, 2012, is required.  





Accordingly, the case is REMANDED for the following action:

1.  Effectuate the Board's October 2013 grant of service connection for sleep apnea with the effective date of June 1, 2005.

2.  Send the claim file to a Vocational Rehabilitation Specialist for an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (identified below) were, in combination, of sufficient severity to cause unemployability prior to August 30, 2012.  

Prior to August 2012, the Veteran was service-connected, since June 1, 2005, for the following:  

      right shoulder impingement syndrome; 
      lumbar strain myositis; 
      dysthymic disorder; 
      tension headaches with migraine features;
      status post cervical fusion with residual strain and 
      myositis;
      left patellofemoral dysfunction; 
      right patellofemoral dysfunction; 
      internal hemorrhoids; 
      GERD; and
      sleep apnea; 

      In September 2006, the disability picture expanded to
  include erectile dysfunction.  

In formulating the requested opinion, the examiner must note that the Veteran was separated from active duty service in May 2005 on recommendation of a Medical Board, due to neck pain, low back pain, and an acquired psychiatric disorder, diagnosed as major depressive disorder.  See July through November, 2004, Medical Board records.  See also Veteran's DD-214 - separated by reason of permanent disability.  

The examiner must also note that the Veteran's service-connected sleep apnea was productive of daytime hypersomnolence, snoring, and sleep disruption prior to CPAP intervention in 2007.  See January 2007 sleep study.  See also March 2013 sleep study report (severe obstructive sleep apnea productive of persistent hypersomnia).

Additionally, the examiner must consider that, in a decision dated in January 2008, the Veteran was determined by the Social Security Administration, to have been unable to secure or follow substantially gainful employment since August 1, 2003 [while he was still on active duty].  See January 2008 Social Security Administration disability decision.  The Social Security Administration specifically found that the entries posted to the Veteran's earnings records after August 1, 2003, did not constitute substantial gainful activity because the Veteran was on sick/convalescent leave.  

A complete rationale for all opinions must be set forth in the report provided.  

3.  After completion of the above and any other development deemed necessary, readjudicate the claim for TDIU.  If this benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


